Title: The American Commissioners to Franco and Adrianus Dubbeldemuts, 23 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Dubbeldemuts, Franco,Dubbeldemuts, Adrianus


Gentlemen
Paris Novr. 23. 1777.
We received yours of the 18th and observe the Contents. We shall this Week transmit to America the Papers relative to your Vessel taken and write on the Subject as we proposed in our last Letter;  at the same Time as there is danger of the Packets being intercepted, it will be proper for you to send Duplicates to your Correspondent in St. Eustatia from whence they may be sent to the Continent, by which you will be more certain of having the affair Justly represented and in proper Time. We are obliged to you for the Kindness shewn our Countrymen in Distress, but as more of them may arrive under the same Circumstances and a Journey to Paris is very expensive and can be of no Service we desire they may be sent directly to America if any Vessel is going, in a manner the least Expensive, or otherwise to Nantes by Water where they will be able to find Passages by applying to Mr. Jona. Williams.
We are sensible they may on various pretensions urge you to send them forward to Paris. But as we are Confident it will Answer no good Purpose as this City is so distant from any Port, must desire you to inform them that we cannot advise or Countenance their making the Journey. The Sums you advance for their relief you will send us an Account of which will repay you with our thanks for the Trouble you may be at. We are &c.
B F.S D.


PS Your Letters under Cover to Messrs. Gerardot Haller & Co: will come safe to our hands. Please to send us the Price Currt of Tobacco, Indigo of Carolina & Rice.
Messrs. F & A Dubbledemutts, Rotterdam.

